               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

    NATHANIEL HILL,                                 No. 4:19-CV-00441

               Plaintiff,                           (Judge Brann)

        v.                                          (Magistrate Judge Carlson)

    TROOPER T.R. HAVENS and
    TROOPER DAMMER,

               Defendants.

                                      ORDER

                                    JUNE 26, 2019

       On April 4, 2019, this Court adopted a Report and Recommendation by

Magistrate Judge Martin C. Carlson; dismissed Nathaniel Hill’s Complaint; and

closed this case.1 On May 6, 2019, in response to correspondence from Mr. Hill,

this Court vacated its April 4, 2019 Order and gave Mr. Hill until May 31, 2019 to

object to the Report and Recommendation.2

       Mr. Hill has failed to file any objections. Therefore, for the reasons stated in

the April 4, 2019 Order, IT IS HEREBY ORDERED that:

       1.     The Report and Recommendation, ECF No. 4, is ADOPTED IN ITS

              ENTIRETY.



1
       ECF No. 6.
2
       ECF Nos. 7, 8.
2.   Mr. Hill’s Complaint, ECF No. 1, is DISMISSED.

3.   The clerk of Court is directed to close this case.


                                      BY THE COURT:


                                      s/ Matthew W. Brann
                                      Matthew W. Brann
                                      United States District Judge
